DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-20 as originally filed are currently pending and are considered below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/7/2020, 10/13/2020, 12/28/2020, and 3/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
This application discloses and claims only subject matter disclosed in prior application no 15/676,423, filed August 14, 2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes as a continuation. 
Drawings
The drawings were received on 11/7/2019.  These drawings are sufficient.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "the first numerical value" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is requested.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a consumer communications device, configured to create an electronic payment gateway with the POS terminal in claim 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 10-15 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Webb et al. U.S. Patent 7,574,403 in view of Official Notice.
As per Claim 1, Webb et al. discloses a computer-implemented communications device in communication with a transaction gateway server, over a data network, such that during a point of sale transaction (Col.16, lines 19-21 discusses The "Round-it's" network is an open system designed to connect to all customer transactions including credit card purchases), 
a computation server intercepts a first transaction instantiated by the communications device for processing by the transaction server (Col.16, lines 5-10 discusses the "Round-it's" saving system is integrated into the point-of-sale software of retailers belonging to the "Roundit" network. The point-of-sale software integration is a custom operation that reconfigures any retailer's existing system to be capable of: (a) calculating and recording "Round-it" deposit amounts… (d) identifying the transactor, the amount of the deposit, and the date/time of the transaction; and (e) sending the transaction information to "Round-it's" central computer server… The "Round-it's" network is an open system designed to connect to all customer transactions including credit card purchases1),
The cited portion teaches where the Roundit network includes software installed within a POS provides the calculation and transmits the calculated funds using a payment network.
 the first transaction having a first numerical value, the computation server, instead of processing the first transaction (Col.9, lines 38-39 discusses price of purchase, Examiner is construing the first numerical value as price of purchase), processing: 
a second transaction, having a second numerical value greater than the first numerical value (Col.9, lines 37-39 discusses the computer savings program process rounds the price of purchase up to the nearest dollar or to a higher figure, the Examiner is construing the rounded amount as the second numerical value greater than the first numerical value), and 
a third transaction, having a third numerical value, determined based on a numerical difference between the first numerical value and the second numerical value (Col.9, lines 41-42 discusses the difference between the rounded and the real price), 
the second transaction resulting in a debit from a first account associated with at least one of the communications device or a user of the communications in an amount equal to at least the first numerical value (Col.9, lines 39-41 discusses charges the rounded amount from a credit card or from other financial information submitted by the customer), 
the third transaction resulting in a deposit to a second account associated with at least one of the communications device or a user of the communications device in an amount equal to approximately the third numerical value for the purpose of making a financial investment in one or more funds (Col.9, lines 42-43 discusses sends the actual change, i.e., the difference between the rounded and the real price, to block 40 "Bank").  
The Examiner takes Official Notice, intercepting a transaction does not modify the operation of Webb et al.’s method and to have modified the method of Webb et al. to have included the ability to intercept a transaction would have been obvious to the skilled artisan because the inclusion of such step would have been an obvious matter of design choice in light of the method already disclosed by Webb et al. Such modification would not have otherwise affected the method of Webb et al. and would have merely represented one of numerous steps that the skilled artisan would have found obvious for the purposes already disclosed by Webb et al.  Additionally, applicant has not persuasively demonstrated the criticality of providing this step versus the steps disclosed by Webb et al.
As per Claim 2, Webb et al. discloses the communications device of claim 1 wherein the third numerical value is electronically displayed on a graphical user interface of the communications device (Col.16, lines 11-12 discusses displaying "Round-it" deposit amounts on the cash register screen).
As per Claim 4, Webb et al. discloses the communications device of claim 1, wherein the third numerical value is electronically transferred to an index fund server for storage in a portfolio database (Col.12, lines 1-3 discusses money saved by a number of customers are gathered and deposited into a mutual fund as a single deposit by using a master feeder system).
As per Claim 5, Webb et al. discloses the communications device of claim 2, wherein amount to be transferred in the third transaction is aggregated with additional electronic funds (Col.16, lines 1-4 discusses "Round-it" account with the actual money deposited pooled with the deposits from other subscribers and invested automatically into the single mutual fund account 1010).
As per Claim 6, Webb et al. discloses the communications device of claim 1, wherein amount to be transferred in the second transaction is determined by rounding up the first numerical value to the next whole dollar value (Col.10, lines 37-38 discusses the computer savings program process rounds the price of purchase up to the nearest dollar).
As per Claim 10, Webb et al. discloses the communications device of claim 1, wherein the first numerical value represents a dollar amount associated with earned rewards points by at least one user of the communications device (Col.2, lines 30-33 discusses the number of points awarded may depend on the monetary value of the transaction2).
As per Claim 11, Webb et al. discloses a method of creating investment projections based on a consumer transaction between a Point of Sales (POS) terminal, in electronic communication with a transaction gateway server, and a consumer communications device, configured to create an electronic payment gateway with the POS terminal, the method comprising: 
during a POS transaction, a computation server intercepting a first transaction instantiated by the communications device for processing by the transaction server, the first transaction having a first numerical value (Col.15,lines 43-47 discusses the customers 1000 having access to the Internet 1002 make purchases at a point-of-sale 1004 of participating retailers 1006 in order that a saving software program 1008 (further 45 also referred to as "Round-it" program) integrated into the point-of-sale 1004 of each participating retailer 1006….recognizes the customer making the purchase as the patronage incentive system subscriber. The program rounds up the retail price of the purchased product).
The Examiner is construing the purchase as a first transaction and the retail price as a firs numerical value.
the computation server, instead of processing the first transaction, processing a second transaction, having a second numerical value greater than the first numerical value (Col.15, lines 49-50 discusses the program rounds up the retail price of the purchased product to a rounded price amount) and,
The Examiner is construing the program rounds up the retail price as a second transaction and the rounded amount as the second numerical value greater than the first numerical value, e.g. retail price 
 the computation server processing a third transaction, having a third numerical value, determined based on a numerical difference between the first numerical value and the second numerical value (Col.15, lines 51-53 discusses credits the difference between the "Round-it" price amount and the retail price to personal account associated with each enrolled customer 1000 making the purchase).
The Examiner is construing the credit as a third transaction where the difference between the rounded amount and the retail price).
As per Claim 12, Webb et al. discloses the method of claim 11, wherein the second transaction results in a debit from a first account associated with the communications device or a user of the communications in an amount equal to the first numerical value (Col.9, lines 39-41 discusses charges the rounded amount from a credit card or from other financial information submitted by the customer).
As per Claim 13, Webb et al. discloses the method of claim 12, wherein the third transaction results in a deposit to a second account associated with the communications device or a user of the communications device in an amount equal to the third numerical value (Col.9, lines 42-43 discusses sends the actual change, i.e., the difference between the rounded and the real price, to block 40 "Bank").
As per Claim 14, Webb et al. discloses the method of claim 11, wherein the communications device electronically displays the third numerical value on a graphical user interface of the communications device (Figure 2, depicts the amount calculated on the customer’s computer screen: RoundIt $0.60).
As per Claim 15, Webb et al. discloses the method of claim 11, wherein the second numerical value is determined from mathematically rounding the first numerical value (Col.10, lines 37-38 discusses the computer savings program process rounds the price of purchase up to the nearest dollar).
As per Claim 19, Webb et al. discloses the method of claim 11, wherein the first numerical value represents a dollar amount of earned rewards points (Col.2, lines 30-33 discusses The number of points awarded may depend on the monetary value of the transaction).
Weber discloses the claimed invention except for explicitly stating that the first numerical amount are earned reward points.  Weber teaches that it is known that the number of points awarded depend on the monetary value of the transaction.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the retail price as taught by Webb et al., since Webb et al. states at column 2, line 30-33 that such modification would be recognized by one skilled in the art before the effective filing date of the invention.
As per Claim 20, Webb et al. discloses a system comprising: 
at least one programmable processor; 
and a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising: 
instead of processing a first transaction (Col.9, lines 38-39 discusses price of purchase), Examiner is construing the first numerical value as price of purchase, 
processing a second transaction having a second numerical value greater than the first numerical value (Col.9, lines 37-39 discusses the computer savings program process rounds the price of purchase up to the nearest dollar or to a higher figure, the Examiner is construing the rounded amount as the second numerical value greater than the first numerical value, and 
processing a third transaction, having a third numerical value, determined based on a numerical difference between the first numerical value and the second numerical value (Col.9, lines 41-42 discusses the difference between the rounded and the real price), 
the second transaction resulting in a debit from a first account associated with at least one of a communications device or a user of the communications in an amount equal to at least the first numerical value (Col.9, lines 39-41 discusses charges the rounded amount from a credit card or from other financial information submitted by the customer), 
the third transaction resulting in a deposit to a second account associated with at least one of the communications device or a user of the communications device in an amount equal to approximately the third numerical value for the purpose of making a financial investment in one or more funds (Col.9, lines 42-43 discusses sends the actual change, i.e., the difference between the rounded and the real price, to block 40 "Bank").

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Webb et al. U.S. in view of Shah et al. U.S. Patent Application Publication 2012/0173454.
As per Claim 7, Webb et al. discloses the communications device of claim 1, which allows a user to deposit a sum of money into an investment account.  
However, Webb et al. is silent regarding wherein an expected return from making the financial investment is published to a social media platform.
Shah et al. teaches wherein an expected return from making the financial investment is published to a social media platform (pg.4, ¶ [0040], [0041] discusses changes that increase or decrease a portfolio value by 10% or more are reported… a message related to a change in portfolio value is displayed on a social network. The message displayed can be default messages set up by the financial application).
One of ordinary skill in the art at would have found it obvious to update the Webb et al. using the ability to post financial gains on a social networking platform as found in Shah et al., in order to gain the commonly understood benefits of such adaptation, such as posting on social media platforms. This would be accomplished with no unpredictable results. As stated in Leapfrog, "applying modern electronics to older mechanical devices has been commonplace for years." (Leapfrog Enterprises, Inc. v. Fisher-Price, 485 F.3d 1157, 82USPQ2d 1687 (Fed. Cir 2007)







Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Webb et al. U.S. in view of Shah et al. U.S. Patent Application Publication 2012/0173454 further in view of Sloan U.S. Patent 7,831,494.
As per Claim 8, Webb et al. discloses the communications device of claim 7, which allows a user to deposit a sum of money into an investment account.
 Shah et al. is directed to a method that associates a financial portfolio with a social network.
  However, Webb et al. and Shah et al. are silent regarding wherein the expected return reflects a historical performance of similar investments to the financial investment made according to Modern Portfolio Theory (MPT).
Sloan teaches wherein the expected return reflects a historical performance of similar investments to the financial investment made according to Modern Portfolio Theory (MPT) (Col.21, TABLE 3 discusses The proposed trade, therefore, entails absolute and relative to a simple, two-element variance/covariance user-selected analysis benchmarks How do I know which System filters list of Modern Portfolio Theory emphasizes that two securities to use for a securities based factors volatile stocks within a portfolio can offset desired risk/reward including: each other's volatility if they typically move impact? 1. positive Beta to in opposite directions. This hedging strategy portfolio has been difficult for retail investors. This will (increased risk) be the first commercial filter to emphasize not 2. negative Beta just the magnitude of a security's Beta but its (decreased risk) direction compared to the Beta of the portfolio 3. compound growth coefficient).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have an investment strategy employing the Modern Portfolio Theory as in the improvement discussed in Sloan in the system executing the method of the Webb et al. and Shah et al. combination.  As in Sloan et al., it is within the capabilities of one of ordinary skill in the art of personal finance investing to provide a strategy as to how to properly invest with the predicted result of effective passive investing as needed in Webb et al.	
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Webb et al. U.S. Patent 7,574,403 in view of Sloan U.S. Patent 7,831,494.
As per Claim 16, Webb et al. discloses the method of claim 11. However, Webb et al. is silent regarding wherein the expected return reflects a historical performance of similar investments to the financial investment made according to Modern Portfolio Theory (MPT).
Sloan teaches wherein the expected return reflects a historical performance of similar investments to the financial investment made according to Modern Portfolio Theory (MPT) (Col.21, TABLE 3 discusses The proposed trade, therefore, entails absolute and relative to a simple, two-element variance/covariance user-selected analysis benchmarks How do I know which System filters list of Modern Portfolio Theory emphasizes that two securities to use for a securities based factors volatile stocks within a portfolio can offset desired risk/reward including: each other's volatility if they typically move impact? 1. positive Beta to in opposite directions. This hedging strategy portfolio has been difficult for retail investors. This will (increased risk) be the first commercial filter to emphasize not 2. negative Beta just the magnitude of a security's Beta but its (decreased risk) direction compared to the Beta of the portfolio 3. compound growth coefficient).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have an investment strategy employing the Modern Portfolio Theory as in the improvement discussed in Sloan in the system executing the method of Webb et al. As in Sloan et al., it is within the capabilities of one of ordinary skill in the art of personal finance investing to provide a strategy as to how to properly invest with the predicted result of effective passive investing as needed in Webb et al.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Webb et al. U.S. Patent 7,574,403 in view of Sloan U.S. Patent 7,831,494 further in view of Shah et al. U.S. Patent Application Publication 2012/0173454.
As per Claim 17, Webb et al. discloses he method of claim 16, which allows a user to deposit a sum of money into an investment account.  
Sloan is directed to an Internet enabled, interactive financial portfolio risk modeling system. The system operates online, in a collaborative computing environment between the user and the portfolio development system.
However, Webb et al. and Sloan are silent regarding further comprising publishing the expected return to a social media platform.
Shah et al. teaches publishing the expected return to a social media platform. (pg.4, ¶ [0040], [0041] discusses changes that increase or decrease a portfolio value by 10% or more are reported… a message related to a change in portfolio value is displayed on a social network. The message displayed can be default messages set up by the financial application).
One of ordinary skill in the art at would have found it obvious to update the Webb et al. using the ability to post financial gains on a social networking platform as found in Shah et al., in order to gain the commonly understood benefits of such adaptation, such as posting on social media platforms. This would be accomplished with no unpredictable results. As stated in Leapfrog, "applying modern electronics to older mechanical devices has been commonplace for years." (Leapfrog Enterprises, Inc. v. Fisher-Price, 485 F.3d 1157, 82USPQ2d 1687 (Fed. Cir 2007).



Claims 3, 9 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Webb et al. U.S. Patent 7,574,403 in view of Sloan U.S. Patent 7,831,494.
As per Claim 3, Webb et al. discloses the manner and mode of the electronic transfer may be through the Internet, electronic means, such as commonly used in credit card transactions. the communications device of claim 1, wherein during the point of sale transaction (Col.15, lines 37-40). 
However, Webb et al. fails to explicitly state an electronic payment gateway is created between the communications device and a point of sale terminal in electronic communication with the transaction gateway server.
Miller teaches an electronic payment gateway is created between the communications device and a point of sale terminal in electronic communication with the transaction gateway server (pg.6, ¶ [0056] discusses a POS purchase is made by the holder 80 using the affinity credit instrument from a merchant 15 and at steps 114 the purchase transaction is processed using credit transaction network processing. The purchase using the affinity credit instrument can be made through any available, commonly used credit card means, e.g., in person at a store, via a telephone, via a fax, via cable or satellite TV, via the Internet, via a cell phone, or via PD A/wireless devices or any other credit instrument processing method without requiring additional equipment. The transaction is first processed at the merchant's bank 16 and then forwarded via the credit instrument- processing network 35 or directly (see arrow A, FIG. 2) to the credit issuer 20).
Therefore it would have been obvious to one of ordinary skill in the art at before the effective filing date of the invention to include the ability for a POS to communicate between a transaction processing network as taught by Miller in the system of Webb et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per Claim 9, Webb et al. discloses the communications device of claim 2. However, Webb et al. fails to explicitly state wherein the third numerical value is modifiable by way of user interaction with the communications device.
Miller teaches wherein the third numerical value is modifiable by way of user interaction with the communications device (pg.5, ¶ [0053] discusses at the time the holder 80 has accepted a specific affinity credit instrument offer from credit issuers related to one or more affinity entities or to the holder's self-interest, the holder 80 accepts default settings for various preferences such as rounding amounts, maximum monthly amounts, use of excess funds generated, etc., in step 110. These preferences may be modified by the holder 80 throughout the term of holder's affinity credit instrument in accordance with the credit issuer's 20 policies. The changes may include, for example, increasing the round-up level to the next highest amount ending in $5.00 instead of $1.00 or raising or lowering the maximum monthly excess funds within predetermined limits, e.g., capped at $20 per month or any selected dollar limit).
Therefore it would have been obvious to one of ordinary skill in the art of investment management before the effective filing date of the claimed invention to modify the system of Webb et al. to include the ability for a customer to modify the amount of money to deposit in an investment account as taught by Miller to provide a method of generating excess funds through use of a credit instrument, the excess funds being earmarked for at least one entity. Abstract
As per Claim 18, Webb et al. discloses the method of claim 11. However, Webb et al. fails to explicitly state wherein user input modifies the third numerical value.
Miller teaches wherein user input modifies the third numerical value (pg.5, ¶ [0053] discusses at the time the holder 80 has accepted a specific affinity credit instrument offer from credit issuers related to one or more affinity entities or to the holder's self-interest, the holder 80 accepts default settings for various preferences such as rounding amounts, maximum monthly amounts, use of excess funds generated, etc., in step 110. These preferences may be modified by the holder 80 throughout the term of holder's affinity credit instrument in accordance with the credit issuer's 20 policies. The changes may include, for example, increasing the round-up level to the next highest amount ending in $5.00 instead of $1.00 or raising or lowering the maximum monthly excess funds within predetermined limits, e.g., capped at $20 per month or any selected dollar limit).
Therefore it would have been obvious to one of ordinary skill in the art of investment management before the effective filing date of the claimed invention to modify the system of Webb et al. to include the ability for a customer to modify the amount of money to deposit in an investment account as taught by Miller to provide a method of generating excess funds through use of a credit instrument, the excess funds being earmarked for at least one entity. Abstract














Search and Prior Art

The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter. Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. financial investments).
Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	Responding to this Office Action

In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references. It is likely that one or more such references disclose or suggest features which Applicant may seek to claim. Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barton U.S. Patent 6,164,533 discusses a point of sale automatic savings program contribution system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106.  The examiner can normally be reached on M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHFORD S HAYLES/               Primary Examiner, Art Unit 3687                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes, the cited portion of Webb teaches where the retailer’s POS software performs the calculating and recording of the transactions is performing the equivalent function of the claimed intercepting server.
        2 Weber discloses the claimed invention except for explicitly stating that the first numerical amount are earned reward points.  Weber teaches that it is known that the number of points awarded depend on the monetary value of the transaction.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the retail price as taught by Webb et al., since Webb et al. states at column 2, line 30-33 that such modification would be recognized by one skilled in the art before the effective filing date of the invention.